Name: Commission Regulation (EEC) No 234/80 of 31 January 1980 altering the export refunds on white sugar and raw sugar, exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 80 Official Journal of the European Communities No L 26/57 COMMISSION REGULATION (EEC) No 234/80 of 31 January 1980 altering the export refunds on white sugar and raw sugar, exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (1 ), as last amended by Regulation (EEC) No 1396/78 (2), and in particular the second sentence of the last subparagraph of Article 1 9 (2) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Regulation (EEC) No 1 36/80 (3), as amended by Regulation (EEC) No 1 54/80 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 136/80 to the infor ­ mation known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 3330/74, undenatured and exported in the natural state, as fixed in the Annex to amended Regulation (EEC) No 136/80 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 359, 31 . 12. 1974, p. 1 . (*) OJ No L 170, 27. 6 . 1978, p . 1 .h) OJ No L 18, 24. 1 . 1980, p . 11 . (*) OJ No L 19, 25 . 1 . 1980, p. 47. No L 26/58 Official Journal of the European Communities 1 . 2 . 80 ANNEX to the Commission Regulation of 31 January 1980 altering die export refunds on white sugar and raw sugar, exported in die natural state (ECU / 100 kg) CCT heading No Description Refund 17.01 Beet sugar and cane sugar, solid : A. White sugar ; flavoured or coloured sugar 9-00 B. Raw sugar : l (a) Candy sugar 10-25 ( ») (b) Other raw sugar 7-00 (1) ( ! ) Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 .